Exhibit 10.17

AGREEMENT




AGREEMENT, dated April 30, 2015 (this “Agreement”), by and among ONSTREAM MEDIA
CORPORATION (the “Company”), INFINITE CONFERENCING, INC. (“ICI”), ENTERTAINMENT
DIGITAL NETWORK, INC. (“EDNI”), AV ACQUISITION, INC. (“AAI”), ONSTREAM
CONFERENCING CORPORATION (“OCC”), MEDIA ON DEMAND, INC. (“MOD”), HOTEL VIEW
CORPORATION (“HVC”), OSM ACQUISITION INC. (“OSM”) and AUCTION VIDEO JAPAN, INC.
(“AVJI”) (the Company, ICI, EDNI, AAI, OCC, MOD, HVC, OSM and AVJI shall be
referred to collectively as the “Borrowers”), with headquarters located at 1291
SW 29th Avenue, Pompano Beach, Florida 33069, and SIGMA OPPORTUNITY FUND II, LLC
(“Sigma”) and SIGMA CAPITAL ADVISORS, LLC, the managing member of Sigma (“Sigma
Advisors” and collectively with Sigma, the “Sigma Parties”), with headquarters
located at 800 Third Avenue, Suite 1701, New York, NY  10022.  All capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Note (as defined below).




WHEREAS, Borrowers and Sigma are parties to a certain Note Purchase Agreement,
dated as of December 31, 2014 (the “Purchase Agreement”), pursuant to which,
among other things, Borrowers issued an Amended and Restated Senior Subordinated
Secured Convertible Note, dated December 31, 2014, in favor of Sigma in the
original principal amount of $1,358,000 (as the same may be further amended from
time to time, the “Note”); and




WHEREAS, Sigma and the Borrowers desire to amend the Note to, among other
things, extend the Maturity Date by entering into an Amendment No. 1 and Allonge
to the Note (the “Note Amendment”), in substantially the form attached hereto as
Exhibit A.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby conclusively acknowledged, the parties
hereto, intending to be legally bound, agree as follows:




1.

Amendment of Note.  Simultaneous with the execution of this Agreement, Sigma and
the Borrowers shall each execute and deliver the Note Amendment.  Borrowers
shall continue to make regular monthly payments of $10,000 to Sigma Advisors
pursuant to, and as contemplated by, the Advisory Services Agreement, dated as
of December 31, 2014, between Sigma Advisors and the Company and interest
payments due under the Note through the extended Maturity Date.  In the event
the Additional Loan (as defined below) is made pursuant to Section 8 hereof, the
monthly advisory fee paid to Sigma Advisors pursuant to the Advisory Services
Agreement shall be increased to $12,500.  The parties further agree that the
monthly advisory fee shall be paid to Sigma Advisors on the 15th day of each
month in lieu of the last day of each month as currently contemplated by the
Advisory Services Agreement.




2.

Cash Payment.  As consideration for the transactions contemplated hereby,
Borrowers shall pay to Sigma Advisors a transaction fee of $25,000 (the “Fee”)
as follows: (i) $12,500 on the date hereof, and (ii) $12,500 on May 15, 2015, in
each such case, by wire transfer of immediately available funds as may be
directed by Sigma Advisors.  Failure to pay the Fee shall constitute an Event of
Default under the Note.



--------------------------------------------------------------------------------









3.

Representations and Warranties of the Borrowers.  In connection herewith, each
of the Borrowers represents and warrants to the Sigma Parties as follows:




A.

Except as set forth on Schedule 3.A. hereto, all of the representations and
warranties of Borrowers set forth in Section 4 of the Purchase Agreement are
true and correct as of the date hereof as if fully set forth herein and
applicable to the transactions contemplated hereby.  A detailed description and
the amount of the Indebtedness of the Company and the other Borrowers that are
outstanding on the date hereof appear on an updated Schedule 4(l) attached to
Schedule 3.A. to this Agreement.




B.

The Company has obtained the requisite consent of Rockridge Capital Holdings,
LLC (“Rockridge”) and Thermo Credit, LLC to extend the Maturity Date of the Note
and no other consents are required to be obtained by the Company or any Borrower
in connection with the execution, delivery and performance by Borrowers of this
Agreement or the transactions contemplated hereby.  The Company has entered into
an amendment to the Convertible Promissory Note, dated April 14, 2009, issued by
the Company to Rockridge (as amended, modified or restated, the “Rockridge
Note”) to extend the maturity date of the Rockridge Note to a date no earlier
than October 15, 2015 and has provided a copy of said amendment to Sigma.




C.

Borrowers have the requisite corporate power and authority to execute and
deliver this Agreement and the Note Amendment and to consummate the transactions
contemplated hereby and thereby.  This Agreement has been duly authorized and
validly executed and delivered by Borrowers and constitutes the valid, legal and
binding agreement of Borrowers, enforceable against each of them in accordance
with its terms.






4.

Representations and Warranties of the Sigma Parties.  In connection herewith,
each of the Sigma Parties represents and warrants to Borrowers as follows:




A.

Except as set forth on Schedule 4.A. hereto, all of the representations and
warranties of Sigma set forth in Section 3 of the Purchase Agreement are true
and correct as of the date hereof as if fully set forth herein.




B.

The Sigma Parties have the requisite corporate power and authority to execute
and deliver this Agreement and the Note Amendment and to consummate the
transactions contemplated hereby and thereby.  This Agreement has been duly
authorized and validly executed and delivered by each of the Sigma Parties and
constitutes the valid, legal and binding agreement of the Sigma Parties,
enforceable against each of them in accordance with its terms.  




5.

Transaction Document.  The parties hereby acknowledge and agree that in
connection with the transactions contemplated hereby, this Agreement shall be
considered to be a Transaction Document under the Purchase Agreement.
 Accordingly, any violation of the terms and provisions of this Agreement shall
be an Event of Default under the Note.



2



--------------------------------------------------------------------------------











6.

Further Assurances.  The parties hereto further agree to perform, from time to
time, such other acts and to execute, acknowledge and deliver such other
agreements, instruments, certificates and other documents as may be reasonably
necessary in order to effectuate the transactions contemplated by this Agreement
and the Note Amendment.




7.

SEC Filings; Damages.  




A.

The Borrowers shall pay to Sigma Advisors $10,000 as liquidated damages and not
as a penalty for the Company’s breach of the provisions of Section 5(c) of the
Purchase Agreement for failure to file its annual report on Form 10-K for the
fiscal year ended September 30, 2014 (the “2014 Form 10-K”) with the Securities
and Exchange Commission (“SEC”) on or before February 15, 2015.  Such payment
shall be made to Sigma Advisors in cash as follows: (i) $5,000 on the date
hereof, and (ii) $5,000 on May 15, 2015, in each such case, by wire transfer of
immediately available funds as may be directed by Sigma Advisors.




B.

If the Company has not filed the 2014 Form 10-K with the SEC on or before any of
the following dates, the Borrowers shall also pay to Sigma Advisors in cash as
liquidated damages and not as a penalty (i) $7,500 on each of May 18, 2015 and
June 15, 2015, (ii) $10,000 on each of July 15, 2015 and August 15, 2015, (iii)
$15,000 on each of September 15, 2015 and October 15, 2015 and (iv) $25,000 on
the 15th day of each month commencing November 15, 2015 until all outstanding
amounts under the Note are repaid in full.  




C.

The Company further agrees that it will, within forty-five (45) days after the
filing of the 2014 Form 10-K (the “SEC Reporting Date”), file with the SEC all
required reports, including, without limitation, its annual reports on Form 10-K
and quarterly reports on Form 10-Q, due to be filed with the SEC on or before
the SEC Reporting Date (“the Required SEC Filings”).  If the Company has not
filed all Required SEC Filings on or prior to the SEC Reporting Date, the
Borrowers shall also pay to Sigma Advisors in cash as liquidated damages and not
as a penalty (i) $7,500 on each of the SEC Reporting Date and the one month
anniversary of the SEC Reporting Date, (ii) $10,000 on each of the two month and
three month anniversaries of the SEC Reporting Date, (iii) $15,000 on each of
the four month and five month anniversaries of the SEC Reporting Date, and (iv)
$25,000 on each monthly anniversary of the SEC Reporting Date commencing on the
six month anniversary of the SEC Reporting Date until the Company is current in
all of its SEC filings, or all outstanding amounts under the Note are repaid in
full, whichever occurs first.




8.

Additional Loan.  Sigma acknowledges and agrees that if the Company files the
2014 Form 10-K with the SEC on or before June 30, 2015 and the auditor’s report
given in connection with the 2014 Form 10-K does not contain a going concern
qualification, and Sigma, at its own and sole discretion, has determined that
there has been no adverse change in the business of the Borrowers since
September 30, 2013 (other than items disclosed in the Company’s June 30, 2014
Form 10-Q and/or in Schedule 3.A. hereto), Sigma will loan to Borrowers an
additional $225,000 (the “Additional Loan”) on substantially similar terms as is
set forth on Schedule 8 attached to this Agreement. Notwithstanding the
foregoing, in no event shall Sigma be required to make the Additional Loan if
the Company is not then current in all of its SEC filings at the time of making
the Additional Loan, including, without limitation, its annual reports on Form
10-K and quarterly reports on Form 10-Q.



3



--------------------------------------------------------------------------------











9.

Full Force and Effect.   Except as expressly and specifically set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the Purchase Agreement, the Note, or any of the other
Transaction Documents or any other document, instrument and/or agreement
executed or delivered in connection therewith and any other agreement to which
the parties to this Agreement may be parties to, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.




10.

Counterparts.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to any other party, it being understood that all parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
or email transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or email
signature were an original thereof.




11.

Governing Law.  This Agreement will be governed by and interpreted in accordance
with the laws of the State of New York without giving effect to the rules
governing the conflicts of law.




12.

Amendments.  This Agreement and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.




13.

Severability.   The invalidity or unenforceability of any provision hereof will
in no way affect the validity or enforceability of any other provision.




14.

Expenses.  Borrower shall promptly pay upon execution hereof and upon demand by
the Sigma Parties therefor from time to time, the reasonable costs, legal fees
and expenses of the Sigma Parties incurred in connection with the negotiation,
preparation or execution of this Agreement (including those incurred with
respect to a prior transaction structuring) or of any amendment, modification or
waiver of this Agreement, or the transactions contemplated hereby or thereby.




15.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs and respective successors and
permitted assignees.

 

16.

Waiver.  Nothing contained in this Agreement or any of the transactions
contemplated hereby shall be deemed to constitute a waiver of any past, present
or future Event of Default under the Note.  




[Signature Page Follows]


 

4


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.







BORROWERS:




ONSTREAM MEDIA CORPORATION




By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




INFINITE CONFERENCING, INC.




By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




ENTERTAINMENT DIGITAL NETWORK, INC.




By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




AV ACQUISITION, INC.




By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




ONSTREAM CONFERENCING CORPORATION




By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




MEDIA ON DEMAND




By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President








5







--------------------------------------------------------------------------------







HOTEL VIEW CORPORATION







By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




OSM ACQUISITION INC.







By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




AUCTION VIDEO JAPAN, INC.







By:

 /s/ Randy S. Selman

      Name: Randy Selman

      Title: President







SIGMA PARTIES:




SIGMA OPPORTUNITY FUND II, LLC

By: SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

     Name: Thom Waye

     Title: Manager







SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

     Name: Thom Waye

     Title: Manager





6







--------------------------------------------------------------------------------







EXHIBIT A




(Form of Amendment No. 1 and Allonge)




[Redacted]





7







--------------------------------------------------------------------------------







SCHEDULE 3.A.







[Redacted]





8







--------------------------------------------------------------------------------







SCHEDULE 4.A.




[Redacted]





9







--------------------------------------------------------------------------------







SCHEDULE 8




[Redacted]





10





